The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner makes the following observations on the language of claim 1 and the scope of the elements being examined.  First the elements of claim 1 are a sensor array comprising a plurality of particles wherein each particle in the plurality of particles differs from the other particles in the sensor array in at least one physicochemical property, an incubation chamber and a computer system comprising at least one processor and instructions executable by the processor to associate biomolecules with a biological state.  In claim 1 the physicochemical property will be treated as including the composition, size, surface charge, hydrophobicity, hydrophilicity, surface functionality (surface functional groups), surface topography, surface curvature and shape of the particles as disclosed in at least paragraphs [00201]-[00205] of the originally filed specification and/or claimed in claim 16.  Additionally, for examination purposes, the instructions executable by the at least one processor will be treated as met if they can correlate one or more molecules to a biological/disease state of an individual.  Claim 1 does not require the presence of a biomolecule corona.  For examination purposes, capability of its formation is being treated as inherent if the particles are contacted with a complex biological sample.  
Claims 1, 5-6, 13, 16-17, 19 and 21-30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 in the incubation chamber subparagraph, “the complex biological sample” does not have antecedent basis.  Additionally, that subparagraph contains the language “a plurality of distinct biomolecule coronas comprising a subset of biomolecules” so that it is not clear which of the respective subsets of biomolecules is being referred to in the computer system subparagraph by “the subset of biomolecules” language or if the language is referring to some combination of the plurality of subsets from the plurality of distinct biomolecule coronas (claim 13 has a similar problem).  For examination purposes, as outlined above, if the instructions are capable of determining a biological/disease state using information on the biomolecules present on the particles, the computer system language will be considered as being taught by the reference.  With respect to claim 21, it the scope of “in operable communication” is not clear.  Does it require there to be an automated structure providing the 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 5-6, 17 and 28-29 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 5-6 and 28-29 are drawn what examiner is treating as non-limiting functional language in claim 1, thus they are not further limiting of the actual elements of claim 1 additionally the claims themselves are directed to properties that that are inherently present if the functional language was actually performed based on applicant’s own disclosure and the previously (in the office action mailed 10-8-21) explained Saha paper.  Thus, they fail to further limit the scope of claim 1 even if the functional language was a proper limitation of claim 1.  With respect to claim 17, a plurality of particles with each having a distinct physicochemical difference from the other particles as required by claim 1 means that there are at least 2 different materials required by claim 1.  Thus claim 17 fails to further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 5-6, 13, 16-17, 19, 21 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velstra (newly cited and applied).  In the paper Velstra teaches an improved classification of breast cancer peptide and protein profiles by combining two serum workup procedures.   Figure 1 provides an overview of the two workups using respective magnetic bead particles (MBs) that are different from each other in at least one physicochemical property (weak cation-exchange or WCX and reversed phase or RPC18, see at least the description of the last paragraph of page 1984 and the description associated with figure 1 in combination with figure 1).  The arrows of figure 1 show the operable communication between the different parts of the processing methods and system to the same extent that the arrows of instant figure 65 show the operable connection between elements of the instantly claimed apparatus.  Beginning with the “automated serum workup procedures” heading on page 1985. The process and apparatus are described to contact the at least two particles with a sample to form a protein corona, measure the proteins present in the corona with a mass spectrometer and use the results to classify a disease state.  Table 1 shows the improved classification of the combined procedure.  Thus, the respective claims are anticipated.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 5-6, 13, 16-17, 19, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Velstra as described above with respect to claims 1, 5-6, 13, 16-17, 19, 21 and 26-29, and further in view of Nanni, Terracciano or Tan and further in view of Farias-Eisner (US 2011/0027894) or Mansfield (US 2009/0004687), last five newly cited and applied. The difference between the teachings of Velstra and the instant claims the number and types of particles and the classification of the disease into stages.  
In the paper Nanni teaches serum protein profiling in patients with inflammatory bowel diseases using selective solid-phase bulk extraction, matrix-assisted laser desorption/ionization time-of-flight mass spectrometry and chemometric data analysis.  The identification of new biomarkers or a disease-related protein fingerprint for inflammatory bowel diseases (IBDs) represents a major task in the diagnosis, prognosis and pharmacological therapy.  To address these issues, a simple and rapid analytical proteomic method for serum protein profiling based on selective beads-based solid-phase bulk extraction, matrix-assisted laser desorption/ionization time-of-flight mass spectrometry (MALDI-TOF MS) and chemometric data analysis was developed.  Serum proteins from healthy subjects (22) and patients with Crohn’s disease (15) and ulcerative colitis (26) were selectively extracted according to reversed-phase (C18), strong anion-exchange (SAX) and metal ion affinity (IDA-Cu(II)) principles.  This approach allowed enrichment of serum proteins/peptides due to the high interaction surface between analytes and the solid phase and high recovery due to the elution step performed directly on the MALDI-target plate.  The MALDI-TOFMS serum protein profiles were acquired and, after a data pre-processing step, analyzed by linear discriminant analysis (LDA), a chemometric classification technique, in order to classify serum samples among healthy subjects and patients with inflammatory bowel diseases (IBDs).  Since the high number of variables in the MALDI spectra (more than 16000 m/z values) prevents the use of LDA, the variables were reduced to 10–20 by features selection, thus allowing the evaluation of a pattern of m/z values with high discriminant power.  Serum protein profiles obtained by reversed-phase extraction and the selection of 20 m/z values gave the best overall prediction ability (96.9%).  The recognition of these m/z values may allow the identification of protein biomarkers involved in IBDs.

In the paper Tan teaches a multi-dimensional on-particle detection technology for multi-category disease classification.  A serum peptide profile contains important bio-information, which may help disease classification.  The motivation of this study was to take advantage of porous silicon microparticles with multiple surface chemistries to reduce the loss of peptide information and simplify the sample pretreatment.  They developed a multi-dimensional on-particle MALDI-TOF technology to acquire high fidelity and cross-reactive molecular fingerprints for mining disease information.  The peptide fingerprint of serum samples from colorectal cancer patients, liver cancer patients and healthy volunteers were measured with this 
In the patent publication Mansfield teaches methods for predicting the presence, subtype and stage of ovarian cancer, as well as for assessing the therapeutic efficacy of a cancer treatment and determining whether a subject potentially is developing cancer (see at least the 
In the patent publication Farias-Eisner teaches biomarker proteins that can be used in the diagnosis of early-stage ovarian cancer and for both early- and late-stage endometrial cancer and methods of screening for endometrial cancer, as well as methods of detecting and monitoring the status of endometrial cancer.  The invention provides biomarker panels that permit the distinction of patients with ovarian neoplasia (benign or malignant) from normal subjects, and allow the identification of patients with early-stage (stage I/II) ovarian cancer, distinct from those patients with benign ovarian tumors or normal individuals.  The biomarkers can be used to detect a variety of endometrial cancers, including endometroid carcinoma, clear cell carcinoma and serous carcinoma (see the abstract and at least paragraph [0007]).  Paragraph [0013] teaches that typically, the sample or specimen comprises serum.  The sample can comprise serum, blood, plasma, or other suitable tissue specimen.  The measuring can comprise immunoassay, spectrometry, or other conventional assay for such biomarkers.  In one embodiment, the spectrometry comprises surface enhanced laser desorption/ionization (SELDI) mass 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate particles of different surface chemistry such as those taught by Nanni, Terracciano or Tan into the sensor array of Velstra because of the ability to remove/extract different sets of molecules as taught by Nanni, Terracciano or Tan and the expected improvement in classification ability between different disease states as shown by at least Velstra, Nanni, Terracciano or Tan.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate samples into the method of Velstra from individuals at different stages of the disease as was done by Farias-Eisner or Mansfield because of the ability to distinguish between stages of disease as well as disease types as shown .  
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive. With respect to applicant’s response and the arguments therein the previous objection and rejections have been withdrawn and replaced by new rejections except for the rejection under 35 U.S.C. 112(d) which was modified because of the changes.  The arguments with respect to the withdrawn and new rejections are moot.  With respect to the rejection under 35 U.S.C. 112(d), examiner notes that the biomolecule corona is not an element of the claimed apparatus.  It is only a functional capability/property that is inherent in and/or inherently results from contact of the particles with a biomolecule containing sample.  As such the instructions are generic and cover any of the biomolecules that could be present in the sample.  Thus, what biomolecules are actually part of the corona or whether they are present in the sample at a particular concentration does not further limit the particles that make up the sensor or the instructions that are executed by the computer system.  With respect to claim 17, the requirement in claim 1 that each particle have a least one physicochemical property that differs from all of the other particles is equivalent to the at least two particles required to have a plurality of particles being considered as a different material.  For that reason, claim 1 and claim 17 have been determined to be coextensive in scope so that claim 17 fails to further limit the scope of claim 1.  Thus, the arguments are not persuasive.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to formation of protein corona for various purposes and automated sample analysis/preparation methods and apparatus.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797